The respondent was imprisoned for failure to obey an order which directed her to deposit in the Yonkers Savings Bank the sum of $394.64. The assignees of the judgment creditor appeal from a resettled order releasing her from the custody of the sheriff of Westchester county. Resettled order dated September 25, 1939, reversed on the law and tbe facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice to renewal. In so far as the application is based on the claim that the respondent is unable to comply with the requirements of the order, the moving papers do not show that she is unable to deposit the sum ordered. Nor do they show that the respondent is unable to endure the punishment. The appeal from the original order is dismissed, without costs. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur. I